       Case 2:19-cv-02656-JAR-ADM Document 1 Filed 10/24/19 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS


 FERRELL COMPANIES, INC., as Plan                  )
 Sponsor and Plan Administrator of the             )
 Ferrell Companies, Inc., Employee Stock           )     CASE NO. 2:19-CV-2656
 Ownership Plan                                    )
 7500 College Blvd, Suite 100                      )
 Overland Park, Kansas 66210,                      )
                                                   )
                Plaintiff,                         )
                                                   )
 v.                                                )
                                                   )
 GREATBANC TRUST COMPANY,                          )
 Directed Trustee of the Ferrell Companies,        )
 Inc. Employee Stock Ownership Trust               )
 801 Warrenville Road, Suite 500                   )
 Lisle, Illinois 60532                             )
                                                   )
                Defendant.                         )


                     COMPLAINT FOR DECLARATORY JUDGMENT,
                         INJUNCTIVE AND OTHER RELIEF

       This is an action by Ferrell Companies, Inc. (“FCI”) in its capacities as Plan Sponsor and

Plan Administrator of the Ferrell Companies, Inc. Employee Stock Ownership Plan (the “Plan”),

seeking a declaratory judgment, and preliminary and permanent injunctive and other relief, to

prevent GreatBanc Trust Company (“GBanc”), a directed ERISA trustee, from breaching its

contractual and statutory obligations to FCI as well as participants in the Plan (“Plan Participants”)

by unlawfully attempting to replace all members of FCI’s Board of Directors (“Board”) with new

Board members, hand-picked by GBanc, which would cause FCI and the Plan Participants

immediate and irreparable harm, as well as ongoing monetary damages.
       Case 2:19-cv-02656-JAR-ADM Document 1 Filed 10/24/19 Page 2 of 9




        This action arises from GBanc’s unprecedented, self-serving and unlawful efforts to

elevate its own interests ahead of the Plan and Plan Participants in breach of its fiduciary duties.

Earlier this month, FCI, in its capacity as Plan Sponsor, acted to replace GBanc with another

trustee. FCI has complete authority to replace GBanc for any or no reason and does not require

the consent of or any action by GBanc. Ample cause, however, existed for GBanc’s replacement

and has since increased. First, the U.S. Department of Labor (“DOL”), following an audit of the

Plan, mandated that GBanc be replaced. Second, GBanc has a history of being sued by the DOL

and participants in employee stock ownership plans in which GBanc has been accused of breaching

its fiduciary duties. Third, GBanc has been replaced as an ESOP trustee by numerous employee

stock ownership plans. Fourth, GBanc has taken numerous actions specifically with respect to

FCI that are wholly inconsistent with and beyond the limited scope of its directed trustee authority

and are in direct conflict with applicable corporate governance law that vests authority over the

management of FCI in its Board and not with the Plan or GBanc as directed Trustee. GBanc’s

unwarranted actions threaten the existence of FCI and would have the effect of irreparably

damaging the very Plan and Plan Participants it is duty-bound to protect.

                                             PARTIES

        1.      FCI is a Kansas corporation with its headquarters and principal place of business

in Overland Park, Kansas. Among other things, FCI and its affiliates, including Ferrellgas, LP,

are engaged in the marketing and sale of propane products throughout the United States.

        2.      Defendant GreatBanc Trust Company is an Illinois corporation with its principal

place of business in Lisle, Illinois.

                                  JURISDICTION AND VENUE

        3.      Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as this action arises



                                                  -2-
        Case 2:19-cv-02656-JAR-ADM Document 1 Filed 10/24/19 Page 3 of 9




out of GBanc’s breaches and threatened breaches of its agreement to serve as a directed trustee of

an employee stock ownership trust subject to the Employee Retirement Income Security Act of

1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”), and its breaches of its ERISA fiduciary

duties in its role as directed trustee.

        4.       Jurisdiction is likewise proper in this Court under 28 U.S.C. §1332, as this matter

arises between citizens of different States and the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs.

        5.       The Court has personal jurisdiction over GBanc as the acts complained of occurred

or were directed to FCI and the Plan in this District. Venue is proper in this District pursuant to

28 U.S.C. § 1391(b)(2) as a substantial part of the events giving rise to FCI’s claims occurred in

this District.

                                                   FACTS

        6.       On or about August 1, 1997 FCI, as Plan Sponsor, established the Plan, a current

copy of which is attached hereto as Exhibit A.

        7.       On the same date, FCI, as Plan Sponsor and LaSalle National Bank, the predecessor

to GBanc, as directed Trustee, entered into the Ferrell Companies, Inc. Employee Stock Ownership

Trust (the “Trust”) agreement, a copy of which is attached hereto as Exhibit B. The Plan and Trust

collectively are referred to as the “ESOP”.

        8.       Pursuant to the terms of the Trust, and ERISA, GBanc is a directed Trustee of the

Trust and as such is obligated to take directions from the Company in its capacity as Plan

Administrator. Section 2.2 of the Trust provides that “[t]he powers, duties and responsibilities of

the Trustee shall be limited to those set forth in this Trust Agreement, and nothing contained in the

Plan, either expressly or by implication, shall be deemed to impose any additional powers, duties



                                                 -3-
       Case 2:19-cv-02656-JAR-ADM Document 1 Filed 10/24/19 Page 4 of 9




or responsibilities on the Trustee.” The plain language of the Trust does not allow GBanc to make

unilateral decisions with respect to most matters affecting the ESOP. Among these is the decision

to name or replace member of the Board of FCI. The threatened unilateral removal of the FCI

Board is a breach of the Trust Agreement.

       9.      In recent years, FCI, like many companies, has been confronted with a number of

challenges to its business. FCI’s management and its Board have been, and remain, committed to

working diligently to meet those challenges for the benefit of Ferrellgas, LP, and its stakeholders,

including the Plan and Plan Participants. Among other things, FCI and its affiliates have engaged

experienced advisors to assist them in a process to maximize value and profitability. GBanc has

been informed of this numerous times.

       10.     At the same time, GBanc has taken numerous actions that directly undermine the

FCI Board’s legal authority to manage FCI’s affairs, to the detriment of FCI, the Plan and Plan

Participants. That GBanc would act in such a deleterious fashion comes as no surprise given the

history of DOL actions against GBanc. GBanc’s failure as directed Trustee have been ongoing

and extreme and, following an audit of the Plan and GBanc, the DOL required and directed that

FCI replace GBanc as directed Trustee.

       11.     GBanc also has taken specific actions with respect to FCI that are detrimental to

FCI and Plan Participants and are entirely at odds with their limited authority and the right of FCI’s

Board to manage the affairs of FCI. Having apparently been approached by third parties interested

in engaging in a transaction with FCI and its affiliates, GBanc exceeded its limited directed Trustee

authority by improperly challenging FCI and its Board and seeking to usurp the FCI Board’s

decision-making on potential transactions. Under applicable corporate governance law, FCI and

its Board, and not its shareholder (the Plan), are charged with the duty to manage the affairs of



                                                 -4-
         Case 2:19-cv-02656-JAR-ADM Document 1 Filed 10/24/19 Page 5 of 9




FCI. Notwithstanding the clear governance structure, GBanc demanded that FCI follow GBanc’s

desired governance process that was neither required by applicable law nor consistent with the

best interests of FCI as determined by its Board.

         12.      In breaching both its contractual obligations to FCI and its fiduciary duties under

ERISA, GBanc, among other things, has attempted unilaterally to impose potential transactions on

FCI, to insist that the FCI Board consider proposals not in the best interest of FCI (which is a

determination left to the Board, not GBanc, under applicable law), and to constantly undermine

FCI leadership, all in an attempt to impose its own misdirected vision of how FCI should operate

and to protect is own interest at the expense of the Plan and the Plan Participants.

         13.      In response to GBanc’s ongoing and escalating breaches of its fiduciary duties and

other duties as a directed Trustee, and in fulfillment of the DOL’s determination that FCI replace

GBanc and retain a successor Trustee, on October 9, 2019, FCI sent GBanc a notice of removal as

Trustee of the Plan pursuant to Section 6.2 of the Trust Agreement and appointed James Urbach

as successor directed Trustee. (See, e.g., Notice of Removal attached hereto as Exhibit C). This

Notice is self-executing and GBanc has no right to oppose its own removal as directed Trustee.

Moreover, no action is required by GBanc in order to effectuate its removal and replacement.

         14.      Following notice of its termination but before the effective date of termination (i.e.,

November 8, 2019), in an attempt to further interfere with FCI’s Board and management and

entrench itself as Trustee, GBanc unlawfully demanded that FCI’s Board, as Plan Administrator,

direct it as Trustee to replace FCI’s entire Board with new directors -- hand-picked by GBanc1.

GBanc’s self-serving demand represents a direct, imminent and existential threat to FCI and the



1
  In its apparent haste to attempt to thwart its replacement, GBanc’s list of new directors includes a senior lawyer at
a law firm that currently represents FCI on numerous matters including on ESOP related matters. This is just
another example of GBanc’s reckless behavior.

                                                          -5-
       Case 2:19-cv-02656-JAR-ADM Document 1 Filed 10/24/19 Page 6 of 9




Plan Participants. If implemented, it would cause immediate and irreparable harm to FCI and the

Plan Participants by, for example, significantly destabilizing the business, interfering with

customer relationships, triggering events of default under loan covenants made by FCI’s affiliates

to their lenders, all of which would significantly impact the performance of the ESOP. These

actions are all taken by GBanc to serve its own purposes and are in direct conflict with the interests

of the Plan and Plan Participants.

                                  FIRST CAUSE OF ACTION
                               (Declaratory and Injunctive Relief)

       15.     FCI incorporates the allegations contained in the previous paragraphs of this

Complaint as if fully restated herein.

       16.     An actual controversy exists between FCI and GBanc. By, among other things,

improperly interfering in the management of FCI, independently demanding that FCI engage in a

transaction process, demanding the replacement of all of FCI’s Directors (after receiving notice of

being terminated as directed Trustee), and otherwise usurping and attempting to usurp the business

prerogatives of FCI’s Board, GBanc has breached its agreement to serve as directed Trustee and

has thereby breached the Trust Agreement, has breached its ERISA fiduciary duties by harming

FCI’s business and has tortiously interfered with that business and continues to do so. GBanc’s

attempt to remove the Board threatens the very existence of the company.

       17.     FCI and the Plan Participants will suffer immediate and irreparable harm without

declaratory and injunctive relief. FCI has no adequate or complete remedy at law. Declaratory

and injunctive relief from this Court is the only relief that can adequately protect FCI’s rights.

                                 SECOND CAUSE OF ACTION

                                  (BREACH OF CONTRACT)

       18.     FCI incorporates the allegations contained in the previous paragraphs of this

                                                 -6-
          Case 2:19-cv-02656-JAR-ADM Document 1 Filed 10/24/19 Page 7 of 9




Complaint as if fully restated herein.

          19.   FCI has been damaged by GBanc’s breach of the Trust agreement as set forth

herein.

                                  THIRD CAUSE OF ACTION

                              (BREACH OF FIDUCIARY DUTY)

          20.   FCI incorporates the allegations contained in the previous paragraphs of this

Complaint as if fully restated herein.

          21.   FCI has been damaged by GBanc’s breach of its fiduciary duties as set forth

herein.



                                 FOURTH CAUSE OF ACTION

                                (TORTIOUS INTERFERENCE)

          22.   FCI incorporates the allegations contained in the previous paragraphs of this

Complaint as if fully restated herein.

          23.   FCI has been damaged by GBanc’s tortious interference with its contracts and

business relations as set forth herein.



                                     PRAYER FOR RELIEF

          WHEREFORE, FCI seeks:

          (a)   A declaration, pursuant to 28 U.S.C. § 220l, that GBanc has breached its agreement

to serve as directed Trustee, has breached its fiduciary duties under ERISA, and has tortiously

interfered with FCI’s business, including by GBanc’s latest attempt to replace the Board without




                                                -7-
       Case 2:19-cv-02656-JAR-ADM Document 1 Filed 10/24/19 Page 8 of 9




legal right or authority to do so. FCI seeks a further declaration that GBanc has no legal right to

be involved in FCI’s business and ESOP in the future;

       (b)     An Order, in furtherance of the Court’s declaration, preliminarily and

permanently enjoining GBanc from engaging in any conduct inconsistent with the Court’s

declaration;

       (c)     As to the Second through Fourth Causes of Action, compensatory damages in

excess of $75,000, as determined at trial; and

       (d)     Such other and further relief as this Court may deem just and proper.



                                            JURY DEMAND

       FCI hereby demands a jury for all claims set forth herein that are triable by jury.



Dated: October 24, 2019
                                                   Respectfully submitted,

 Of Counsel:                                       s/James D. Griffin

 John A. Burlingame (DC #32694)                    James D. Griffin (KS # 12545)
 (pro hac vice to be filed)                        Brent N. Coverdale (KS # 18798)
 SQUIRE PATTON BOGGS (US) LLP                      SCHARNHORST AST KENNARD GRIFFIN PC
 2550 M Street,NW                                  1100 Walnut Street, Suite 1950
 Washington, DC 20037                              Kansas City, MO 64106
 Tel: (202) 457-6000                               Tel: (816) 268-9400
 Fax: (202) 457-6315                               Fax: (816) 268-9409
 Email: john.burlingame@squirepb.com               E-mail: jgriffin@sakg.com
                                                            bcoverdale@sakg.com
 Joseph C. Weinstein (OH #0023504)
 (pro hac vice to be filed)
 SQUIRE PATTON BOGGS (US) LLP
 4900 Key Tower
 127 Public Square
 Cleveland, OH 44114
 Tel: (216) 479-8500
 Fax: (216) 479-8780
 Email: joe.weinstein@squirepb.com

                                                 -8-
Case 2:19-cv-02656-JAR-ADM Document 1 Filed 10/24/19 Page 9 of 9




                              -9-
